DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed August 9, 2021, with respect to the rejection(s) of claim(s) 1-21 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hybertson et al. and &(&.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hybertson et al. (Hybertson), U.S. Patent Pub. No. 2014/0269470.
Regarding claims 1, 12 and 17, Hybertson discloses a method of operating a premises wireless apparatus (the processor and storage are inherent), the method comprising: utilizing a first wireless interface (see various interfaces shown in figure 5) of the premises wireless apparatus (CPE, item 106; figures 2-5) as a wireless backhaul for one or more computerized devices of the premises to at least one base station (the CPE is in signal communication with any number of different devices such as wired telephony unit, Wi-Fi or other wireless-enabled phone) (0046, 0070; figure 5); and based at least on a loss or incipient loss of connection (power loss) on the first wireless interface during said utilizing, causing the premises wireless apparatus to operate as an extension access point for at least one of the one or more computerized devices, the operation as an extension comprising utilizing a second wireless interface of the premises wireless apparatus (when it is determined that the connection between the headend and the CPE is active and main power has not yet been restored, i.e., the power failure remains, at least a portion of the functional modules/interfaces are powered on and placed into a battery mode of operation) (0089). In an alternative embodiment, a determination is made to see if the power has been restored at the premises. This approach may be beneficial for activating functional blocks such as the Wi-Fi interface that can be used even when a connection between the CPE and the headend is unavailable) (0090).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hybertson in view of Schafer et al. (Schafer), U.S. Patent Pub. No. 2021/0297141.
Regarding claims 2 and 13, Hybertson discloses the method of claims 1 and 12 as described above and further discloses , wherein the utilizing the first wireless interface comprises transmitting signals within a frequency range between 3.550 and 3.70 GHz inclusive (inherent to Wi-Fi) (0090). Hybertson, however, fails to disclose wherein the at least one base station comprises a CBRS (Citizens Broadband Radio Service) compliant CBSD (Citizens Broadband radio Service Device).
In a similar field of endeavor, Schafer discloses achieving polarization diversity and directionality using predetermined phases and amplitude. Schafer further discloses a base station in communication with a CPE for providing broadband internet to a premises. The base station and the CPE may communicate over a dynamic shared spectrum such as Citizens Broadband Radio Service (0006, 0041).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Hybertson with the teachings of Schafer since it is known in the art for base stations to communicate using CBRS. Such a modification would require only routine skill in the art to implement.
Claims 3, 11, 13 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hybertson in view of LoBianco et al. (LoBianco), U.S. Patent Pub. No. 2021/0336332.
Regarding claims 3, 11, 13 and 18-21, Hybertson discloses the method of claims 1, 12 and 17 as described above. Hybertson, however, fails to disclose wherein the at least one base station and the premises wireless apparatus utilize 3GPP-compliant 5G NR-U (Fifth Generation New Radio — Unlicensed) air interface technology for said backhaul.
	In a similar field of endeavor, LoBianco discloses methods for electromagnetic shielding using an outer cobalt layer. LoBianco further discloses a base station and a CPE that uses 3Gpp abd/5g New Radio technology for communication (0027-0029).
	Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Hybertson with the teachings of LoBianco as such a modification would be a design choice that would take routine skill in the art to implement.

Allowable Subject Matter
Claims 4-10 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.